EXAMINER'S AMENDMENT & REASONS FOR ALLOWANCE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Currently Amended) A laundry treatment apparatus, comprising:
a cabinet that defines an introduction port and an exit port;
a tub located in the cabinet and configured to receive water, the tub defining a tub introduction port in communication with the introduction port of the cabinet;
a drum that is located inside the tub and defines a drum introduction port in communication with the tub introduction port;
a drawer configured to be withdrawn from and inserted into the cabinet through the exit port,
a housing located in the cabinet and configured to receive the drawer, the housing comprising a housing body configured to communicate with the exit port, and a cover located at an upper surface of the housing body;
a storage body configured to be detachably inserted into the drawer and to store liquid detergent therein;
a supply pump located at the housing and configured to couple to the storage body, the supply pump being configured to move the liquid detergent from the storage body to the tub;
a first electrode having a first end located inside the storage body and a second end located outside the storage body;
a second electrode spaced apart from the first electrode and configured to be electrically connected to the first electrode based on a liquid level of the liquid detergent in the storage body corresponding to a predetermined level, the second electrode having a first end located inside the storage body and a second end located outside the storage body;
an electrode coupler located at the housing body and configured to couple to the first electrode and the second electrode based on the drawer being inserted into the housing; and
a controller configured to determine whether the liquid detergent is present in the storage body by sensing a current between the first electrode and second electrode,
wherein the storage body defines a cleaning hole, and comprises a lid configured to open and close the cleaning hole, and wherein at least a portion of each of the first electrode and the second electrode is configured to be exposed to an outside of the storage body through the cleaning body hole based on the lid opening the cleaning hole,
wherein the cleaning hole is configured to allow the user to remove foreign substances from the first electrode and/or the second electrode.

2. (Currently Amended) The laundry treatment apparatus of claim 1, wherein the lid comprises: a lid body configured to open and close the cleaning hole; and a rotating shaft configured to fix the lid body to the storage body.

3. (Currently Amended) The laundry treatment apparatus of claim 2, wherein the storage body defines: a lid receiving groove that is recessed from an upper surface of the storage body toward a bottom surface of the storage body and surrounds the cleaning hole; and a shaft through hole defined in the lid receiving groove and configured to receive the rotating shaft.

5. (Currently Amended) The laundry treatment apparatus of claim 4, wherein the lid further comprises: an insertion tube that has a pipe shape protruding from the lid body, the insertion tube being configured to be inserted into the cleaning hole; and an insertion tube protrusion located at a circumferential surface of the insertion tube and configured to be positioned inside the storage body based on the lid body closing the cleaning hole.

6. (Currently Amended) The laundry treatment apparatus of claim 4, wherein the lid further comprises a shaft protrusion that has a ring shape surrounding at a circumferential surface of the rotating shaft, the shaft protrusion being configured to be positioned inside the storage body based on the lid body closing the cleaning hole, and
wherein a diameter of the shaft protrusion is greater than a diameter of the shaft through hole.

11. (Currently Amended) The laundry treatment apparatus of claim 1, wherein the cleaning hole is defined at a surface of the storage body and allows the first electrode and the second electrode to be identified from an outside of the storage body.

12. (Currently Amended) The laundry treatment apparatus of claim 1, wherein at least one of the housing or the drawer further comprises a stopper configured to limit a withdrawal distance of the drawer from the cabinet, and
wherein the cleaning hole is defined at an upper surface of the storage body between the stopper and a rear surface of the drawer.

16. (Currently Amended) The laundry treatment apparatus of claim 15, wherein the cleaning hole is defined at a rear portion of the upper surface of the storage body, and the supply port is defined at a front portion of the upper surface of the storage body.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treatment apparatus of independent claim 1 comprising, inter alia, an electrode coupler located at a housing body and configured to couple to a first electrode and a second electrode based on a drawer being inserted into a housing, and a controller configured to determine whether a liquid detergent is present in a storage body by sensing a current between the first electrode and second electrode, wherein the storage body defines a cleaning hole, and comprises a lid configured to open and close the cleaning hole, and wherein at least a portion of each of the first electrode and the second electrode is configured to be exposed to an outside of the storage body through the cleaning body hole based on the lid opening the cleaning hole, wherein the cleaning hole is configured to allow the user to remove foreign substances from the first electrode and/or the second electrode.  Such novel and non-obvious apparatus provides easy user access to electrodes inside a detergent storage body (i.e. cartridge) via the cleaning hole in order to remove foreign substances as needed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711